Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 1 of 43



                                           FILED UNDER SEAL




                 Exhibit 14
              Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 2 of 43




                    AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

            THIS AMENDED AND RESTATED STOCKHOLDERS AGREEMENT (this
    “Agreement”) is made and entered into as of the 22nd day of August, 2003, by and among
    Washington Football, Inc., a Maryland corporation (the “Company”). Daniel M. Snyder, Fred
    Drasner, Arlette Snyder, as Personal Representative of the Estate of Gerald S. Snyder, Michele D.
    Snyder and each of the other parties set forth on the signature pages hereto under the heading
    “Stockholders”. The individuals listed in the prior sentence together with their respective Permitted
    Transferees (as defined herein) and any Additional Stockholders (as defined herein), are referred to
    herein collectively as the “Stockholders” and individually as a “Stockholder”.

                                                RECITALS

         A.




         3.




                                              AGREEMENT

            NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
    agreements herein contained, the parties incorporate the above Recitals herein as if fully set forth
    herein and agree as follows:

    1.

              (a)




c
    Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 3 of 43




          Subject to Section 5(c), the Voting Stock shall always be held by only one individual
          who is referred to herein as the “Voting Stockholder.” The Stockholders who hold
          Non-Voting Stock (including any Additional Stockholders who hold Non-Voting
          Stock) are referred to herein collectively as the ctNon-Voting Stockholders.” Prior to
          the date hereof, Daniel M. Snyder was issued shares of Voting Stock and the other
          Stockholders were issued shares of Non-Voting Stock,                   The Stockholders
          acknowledge that (i) the right to be the Voting Stockholder shall be a persona] right
          of the individual who from time to time holds the Voting Stock pursuant to the
          provisions of this Agreement, (ii) Daniel M. Snyder was issued Voting Stock and will
          serve as the Company’s Voting Stockholder based upon (A) his management skills,
          (B) his long-standing association with the other Founding Stockholders, (C) his
          financial capability to provide significant additional funds to the Company and (D)
          the fact that Daniel M. Snyder’s Percentage Ownership Interest significantly exceeds
          that of each of the other Stockholders, and (iii) it is not the intent of the Stockholders
          that the Voting Stock be assignable other than in strict accordance with the terms of
          this Agreement.

    (f)



1




                                             -2-
     Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 4 of 43




2.

     (a)




3.
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 5 of 43



     (ii)

             (A)




             (B)




             (C)




             (D)




             (E)




     (iii)
     Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 6 of 43




4.
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 7 of 43




     (iii)




     (iv)




     (v)




      (vi)




      (vii)




                              -6-
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 8 of 43
    Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 9 of 43


         UXVlllJ

         (xix)
W

         (xx)




w
    Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 10 of 43




5
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 11 of 43
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 12 of 43




                              -11-
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 13 of 43




                              -12-
          Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 14 of 43




     6.




■J
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 15 of 43



(d)
             I



V01,!TNTAilY SALE OF STOCK: RIGHTS OF FIRST REFUSAL

(a)   If a Stockholder (a “Selling Stockholder1’) proposes to effect a Sale of any shares of
      Stock (other than as permitted by Section 6(c)), then such Selling Stockholder shall
      give to the Company a written notice (a “Notice of Intention to SeU”-! setting forth in
      reasonable detail the terms and conditions of such proposed transaction, including the
      identity of the proposed purchaser of such shares and enclosing any agreements, draft
      agreements or letters of intent relating to such proposed Sale. The Company shall
      deliver such Notice of Intention to Sell to the other Stockholders (the “Other
      Stockholders^ promptly upon receipt thereof.

(b)   The following rights of first refusal shall apply with respect to a proposed Sale of
      Non-Voting Stock by a Non-Voting Stockholder other than (i) a Sale by a Snyder .
      Stockholder or a Drasner Stockholder, which is governed by the provisions of
      paragraph (c) below, and (ii) a Sale permitted by Section 6(c)):

      (i)        Upon receipt of a Notice of Intention to Sell from the Company, each Other
                 Stockholder shall have the right, exercisable upon written notice to the
                 Selling Stockholder and the Company within fifteen (15) days after receipt by
                 the Other Stockholders of the Selling Stockholder's Notice of Intention to
                 Sell, to elect to purchase all or part of the shares of Non-Voting Stock
                 proposed to be sold by the Selling Stockholder at a purchase price equal to
                 (and on other terms substantially comparable to) that specified in the Notice
                 of Intention to Sell. Such notice shall state the number of shares to be
                 purchased by each Other Stockholder and that such Other Stockholder will
                 purchase such shares within forty-five (45) days after the date of receipt of
                 the Notice of Intention to Sell, or such longer period as may reasonably be
                 necessary to account for the rights to purchase in this paragraph (b) and
                 obtain any required approvals from the NFL or any regulatory authority.

      (ii)       In the event that more than one Other Stockholder wishes to exercise his right
                 to purchase the Non-Voting Stock proposed to be sold by the Selling
                 Stockholder (for purposes hereof, each a “Purchasing Stockholder,’>) and the
                 aggregate number of shares such Purchasing Stockholders wish to purchase
                 would exceed the number of shares offered by the Selling Stockholder in the
                 Notice of Intention to Sell, each Purchasing Stockholder may purchase the
                 lesser of (A) the number of shares specified m such Purchasing Stockholder's
                 notice under clause (i) and (B) if such shares described in clause (A) exceed
                 the number of shares which is equal to the product obtained by multiplying
                 (1) the aggregate number of shares of Stock to be sold by the Selling
                 Stockholder by (2) a fraction, the numerator of which is the number of shares
                 of Stock at the time owned by the Purchasing Stockholder and the

                                          -14-
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 16 of 43



             denominator of which is the sum of the total number of shares of Stock at the
             time owned by all of the Purchasing Stockholders (the “pro rata basis”Y such
             Purchasing Stockholder's pro rata basis (as compared to all other Purchasing
             Stockholders subject to this clause (B)) of the available shares.

     (iii)   If all shares - of Non-Voting Stock proposed to be sold by the Selling
             Stockholder are not elected to be purchased by the Purchasing Stockholders
             on a timely basis pursuant to clauses (i) and (ii), then the Selling Stockholder
             must deliver a written notice to all Purchasing Stockholders giving the
             Purchasing Stockholders the right to purchase, on a pro rata basis, any shares
             not elected to be so purchased by the other Purchasing Stockholders. The
             right granted pursuant to the foregoing sentence shall be exercised within ten
             (10) days of receipt of the written notice.

     (iv)    If the Purchasing Stockholders elect to purchase all of the Non-Voting Stock
             that is the subject of the Notice of Intention to Sell, the Selling Stockholder
             shall honor their elections to purchase and consummate the sale or sales of
             Stock on the terms set forth in the Notice of Intention to Sell on a single date
             determined under clause (i). In the event that more than one Other
             Stockholder has elected to purchase ail of the Non-Voting Stock that is the
             subject of the Notice of Intention to Sell and one or more of the Purchasing
             Stockholders defaults on his or her obligation to purchase the shares that he
             or she had elected to purchase, then the closing shall not be held as originally
             scheduled and the Selling Stockholder shall deliver a written notice to all
             non-defaulting Purchasing Stockholders giving the-non-defaulting Purchasing
             Stockholders the right to purchase, on a pro rata basis, the shares with respect
             to which the defaulting Purchasing Stockholder had elected to purchase. The
             right granted pursuant to the foregoing sentence shall be exercised within ten
             (10) days of receipt of the written notice. If the non-defaulting Purchasing
             Stockholders elect to purchase all of the Non-Voting Stock the defaulting
             Purchasing Stockholder had elected to purchase, a closing shall be re­
             scheduled and the Selling Stockholder shall honor the non-defaulting
             Purchasing Stockholders’ elections to purchase and consummate the sale or
             sales of Stock on the terms set forth in the Notice of Intention to Sell on a
             single date determined under clause (i).

     (v)     If (A) the Other Stockholders do net elect to purchase all the Non-Voting
             Stock that is the subject of the Notice of Intention to Sell or (B) if they elect
             to purchase all of the Non-Voting Stock, but such purchases arc not all
             consummated at the closing scheduled therefor (after giving effect to a single
             exercise of the rights under clause (iv)), such elections will be void and the
             Selling Stockholder may consummate the sale of all of the Non-Voting Stock
             proposed to be sold to the proposed third party purchaser pursuant to the
             terms set forth in the Notice of Intention to Sell. Any sale to a third party-
             purchaser that is not consummated within ninety (90) days after the
             expiration of the fifteen (15) day period specified in clause (i) of this
             paragraph (b) or which is not on the terms as set forth in the Notice of
             Intention to Sell shall again be subject to the requirements of this paragraph
             (b); provided that such ninety (90) day period shall be extended to the extent


                                       -15-
                  ' 1'
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 17 of 43



           required to obtain required NFL and regulatory approval so long as such
           approvals are being diligently pursued.




                                  -16-
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 18 of 43




      (iv)




      (v)




      (Vi)




                               -17-
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 19 of 43
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 20 of 43
           Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 21 of 43




fSs




      8.




           (c)




                                        -20-
     Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 22 of 43




9.




                                    -21-
      Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 23 of 43




10.




      (b)




       (c)




                                    -22-
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 24 of 43
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 25 of 43
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 26 of 43
      Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 27 of 43




12.

       (a)




                                    -26-
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 28 of 43




            (A)


            (3)




                               -27-
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 29 of 43




                             -25-
     Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 30 of 43




        LEGEND ON STOCK CERTIFICATES.

        Each certificate representing shares of Stock of the Company owned of record or beneficially
by any Stockholder shall conspicuously bear the following legends until such time as the shares
represented thereby are no longer subject to the provisions hereof:

        (a)    National Football League policy has limitations on the number and type of
               persons who may have ultimate direct, indirect, beneficial, contingent or other
               interests in the Washington Redskins franchise (the “Franchise”) and prohibits
               any direct or indirect sale, transfer, assignment, pledge, hypothecation,
               encumbrance or other disposition of, or with respect to, the Franchise or any
               direct or indirect interest therein without the prior consent of the National
               Football League, unless specifically exempted from such consent pursuant to the
               Constitution and Bylaws of the National Football League. Please contact the
               National Football League. League Counsel, 2S0 Park Avenue, New York, New
               York 10017 to determine the applicable requirements.


                                                -29-
      Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 31 of 43



       (b)    ‘THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT
              TO THE TERMS AND CONDITIONS OF AN AMENDED AND RESTATED
              STOCKHOLDERS AGREEMENT, DATED AS OF AUGUST 22, 2003, AMONG
              THE COMPANY AND THE OTHER PARTIES THERETO, A COPY OF WHICH
              MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE
              HOLDER OF RECORD OF THIS CERTIFICATE TO THE COMPANY.”

       (c)     “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN
               ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED
               UNDER THE SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE
               SECURITIES LAWS.   SUCH SECURITIES MAY NOT BE SOLD OR
               OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION
               UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL
               SATISFACTORY                      TO                     THE
               ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED BY SAID ACT OR
               LAWS.” •

       (d)     The Company covenants that it shall keep a copy of this Agreement on file at the
               address listed in Section 20 for the purpose of furnishing copies to the panics hereto.

       (e)     The panics acknowledge and agree that the Stockholders may pledge shares of Stock
               to secure pnvate bank financing provided to the Stockholders, subject to the
               limitations and restrictions imposed under NFL Rules.

15.    REPRESENTATIONS AND WARRANTIES.

        Each Stockholder, severally and not jointly, represents and warrants to the Company and the
other Stockholders as follows:

       (a)     The execution, delivery and performance of this Agreement by such Stockholder will
               not violate any provision of applicable law, any order of any court or other agency of
               government, or any provision of any indenture, agreement or other instrument to
               which such Stockholder or any of his properties or assets is bound, or conflict with,
               result in a breach of or constitute (with due notice or lapse of time or both) a default
               under any such indenture, agreement or other instrument.

        (b)    This Agreement has been duly executed and delivered by such Stockholder, and
               when executed by the other parties hereto will constitute the legal, valid and binding
               obligation of such Stockholder, enforceable in accordance with its terms.

16.     HEADINGS-

         Headings of articles, sections and paragraphs of this Agr eement are inserted for convenience
of reference only and shall not affect the interpretation or be deemed to constitute a part hereof.

17.     SEVERABILITY.

        In the event that any one or more of the provisions contained in this Agreement or in any
other instrument referred to herein shall, for any reason, be held to be invalid, illegal or
unenforceable, such illegality, invalidity or unenforceability shall not affect any other provisions cf
this Agreement.

                                                  -30-
              Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 32 of 43


        IS.    A-RBITRATION: SPECIFIC PERFORMANTF.

•t             (a)    Any controversy or claim between or among the parties hereto including but net
                      limited to those arising out of or relating to this Agreement or any related
                      instruments, agreements or documents, including any claim based on or arising from
                      an alleged tort, shall be determined by binding arbitration in accordance with the
                      Federal Arbitration Act, Title 9 of the United States Code (or if not applicable, the
                      applicable state law), the “Comprehensive Arbitration Rules and Procedures” (for
                      claims in excess of $250,000) of JAMS/Endispute or any successor thereof and the
                      “Special Rules” set forth in clauses (i) and (ii) below. In the event of any
                      inconsistency, the Special Rules shall control. The arbitrator of any controversy or
                      claim shall promptly, but in no event later than thirty (30) days of the conclusion of
                      the hearing, render the award or decision which shall become final and binding in
                      accordance with the terms thereof unless either or both parties seek reconsideration
                      in accordance with the JAMS/Endispute Comprehensive Arbitration Rules and
                      Procedures. Judgment upon any arbitration award or decision may be entered in any
                      court having jurisdiction over such action. Any party to this Agreement may bring an
                      action, including a summary or expedited proceeding, to compel arbitration of any
                      controversy or claim to which this Agreement applies in any court having jurisdiction
                      over such action.

                      (i)     The arbitration shall be conducted in the Washington, D.C. metropolitan area,
                              and shall be administered by JAMS/Endispute who will appoint one
                              arbitrator selected from the panels of arbitrators of JAMS/Endispute, or as the
.                             case may be, the Commercial Finance Disputes National Arbitration Panel of
    i                         arbitrators of the American Arbitration Association; if JAMS/Endispute is
                              unable or legally precluded from administering the arbitration, then the
                              American Arbitration Association will serve, provided, however, that the
                              American Arbitration Association will conduct the arbitration pursuant to the
                              JAMS/Endispute Comprehensive Arbitration Rules and Procedures. All
                              arbitration hearings will be commenced within ninety (90) days of the
                              demand for arbitration; further, the arbitrator shall only, upon a showing of
                              cause, be permitted to extend the commencement of such hearing for up to an
                              additional sixty (60) days.

                      (ii)    The Stockholders agree that Rule 32, the “Final Offer (or Baseball)”
                              .Arbitration Option, of the JAMS/Endispute Comprehensive Arbitration Rules
                              and Procedures, or any successor provision thereto shall be applied as
                              provided in Section 10(a) of this Agreement.

                (b)   Nothing in this arbitration provision shall be deemed to (i) limit applicable statutes of
                      limitation; or (ii) limit the right of any of the parties hereto to obtain from a court
                      provisional or ancillary remedies such as (but not limited to) injunctive relief. Any
                      of the panics hereto may obtain such ancillary remedies before, during or after the
                      pendency of any arbitration proceeding brought pursuant to this Agreement. The
                      institution or maintenance of any action for provisional or ancillary remedies shall
                      not constitute a waiver of the right of any party, including the claimant in any such
                      action, to arbitrate the merits of die controversy or claim occasioning resort to such
                      remedies.


                                                        -31-
          Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 33 of 43



           (c.)    The parties acknowledge that the remedy at law for breach of the provisions of this
                   Agreement will be inadequate and that, in addition to any other remedy any party
m                  may have, it shall be entitled to an injunction restraining any breach or threatened
                   breach and/or a decree of specific performance, without any bond or other security'
                   being required and without the necessity of proving actual damages.

    19.     BENEFITS OF AGREEMENT.

            Nothing in this Agreement is intended or shall be construed to give any person other than the
    parties hereto and their respective successors and permitted assigns any legal or equitable right
    remedy or claim under or in respect of this Agreement or any provision herein contained, this
    Agreement and all conditions and provisions hereof being intended to be and being for the sole and
    exclusive benefit of the parties hereto and their respective successors and permitted assigns.
    Notwithstanding anything in this Section to the contrary, subject to compliance with the terms of this
    Agreement, each Stockholder shall have the right to assign its interests hereunder to any transferee of
    the Stock of the Company held by such Stockholder in compliance with this Agreement; provided.
    however, that (i) such transferee and his or her spouse shall execute a copy of the Addendum
    Agreement, attached hereto as Exhibit B. agreeing in writing with the panics hereto to be bound by,
    and to comply with, all applicable provisions of this Agreement and to be deemed to be a
    Stockholder for purposes of this Agreement, and (ii) the rights of a Founding Stockholder shall be
    personal to each individual Founding Stockholder and shall be exercisable only while such
    individual is alive and not permanently disabled.

    20.     NOTICES.

            Any notice or other communications required or permitted hereunder shall be sufficient and
    received if contained in a written instrument delivered in person or by couner or duly sent by first
    class certified mail, postage prepaid, or by facsimile addressed to such party at the address or
    facsimile number set forth below:

            (a)     if to the Company, to it at:

                                      Washington Football, Inc.
                                      21300 Redskin Park Drive
                                      Ashbum, VA 20147
                                      Attention: Daniel M. Snyder, Chairman and Principal Owner
                                      Facsimile: (703) 726-7124

            (b)     with a copy to:

                                      Washington Football, Inc.
                                      21300 Redskin Park Drive
                                      Ashbum. VA 20147
                                      Attention: General Counsel.
                                      Facsimile: (703) 726-7206

            or such other outside counsel as shall be appointed to represent to the Company from time to
            time at such address as shall be provided to the Stockholders from lime to rime.

            (c)    if to any Stockholder, to the address and facsimile number of such Stockholder
                   appearing on the signature page of this Agreement;

                                                       -32-
      Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 34 of 43



       (dj     or, in any case, at such other address or facsimile number as shall have been
               furnished in writing by such party to the other parties hereto. All such notices,
               requests, consents and other communications shall be deemed to have been received
               (i) in the case of personal or couiher delivery, on the date of such delivery, (ii) in the
               case of mailing, on the fifth business day following the date of such mailing and (hi)
               in the case of facsimile, when received.

21.     “S” CORPORATION STATUS.

        Notwithstanding anything contained in this Agreement to the contrary, under no
circumstances shall a Stockholder effect a Sale of his Stock to any person or entity or take any other
action which has the effect of terminating the Company’s qualification to be treated as an “S”
corporation under the Code. Any such purported Sale or transaction shall be void and of no force or
effect. Any Stockholder effecting any such Sale or taking any such action shall indemnity the
Company and each Stockholder for all costs and expenses resulting therefrom.

22.     COMPLIANCE WITH NFL RULES: PRECEDENCE OF NFL POLICIES.

        (a)    Notwithstanding any agreement to the contrary, this Agreement and any and all
               other arrangements between or among the parties hereto or any entity that has
               any interest, direct or indirect, in any party hereto which relates to the
               ownership or operation of the Franchise as a member club of the NFL, are
               subject to the Constitution, Bylaws and other rules and regulations of the NFL
               (the UNFL Rules”) and to the Articles of Association and Bylaws of the NFL
               Management Council, and certain decision, rulings,, resolutions, actions and
               other matters as more fully described in Paragraph 1 and other provisions of
               that certain consent letter of the NFL dated as of the date of the closing of the
               Acquisition and that certain other consent letter of the NFL executed in
               connection with the sale of stock to Messrs. Smith, Schar and Rothman. This
               Section 22(a) and any other provision hereof affecting the rights of the NFL may
               not be amended, waived or otherwise adversely affected without the prior
               written consent of the NFL, in its sole discretion, which such NFL is a third
               party beneficiary of the covenant and agreement reflected in this Section 22(a).
               The parties hereto will provide copies of any amendments to this Agreement to
               the National Football League, 280 Park Avenue, New York, New York 10017,
               Attn: League Counsel.

        (b)     Notwithstanding anything to the contrary set forth herein, no transfer of Stock shall
                be made except in compliance with NFL Rules. Ln the event that any one or more of
                the provisions contained in this Agreement, for any reason, conflicts with the consent
                letters of the NFL referenced in paragraph (a), the Stockholders agree that such
                provisions shall be restated to the extent necessary so as to eliminate such conflict
                and still be as consistent as possible or practicable with the intent of the parties with
                respect to such provisions.

        (c)     Notwithstanding any other provision of this Agreement, the consent of the holders of
                a majority of the Voting Stock of the Company shall be required prior to the filing by
                the Company of a petition for relief under Title 11 of the United States Code or any
                similar provision of state law, or prior to taking any action to file a petition for relief


                                                   -33-
      Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 35 of 43



               under Title 11 of the Unitec States Code or any other similar provision of state law
               on behalf of the Corporation.

23.    ENTIRE AGREEMENT: AMENDMENTS: TERMINATION.

       (a)     This Agreement constitutes the entire agreement of the parties with respect to the
               subject matter hereof.

       (b)     Neither this Agreement nor any- provision hereof may be amended, modified,
               changed, discharged or terminated except by an instrument in writing signed (i) by
               the Company and approved by unanimous consent of the directors of the Company
               and (ii) by (x) the holders of not less than seventy five percent (75%) of the
               outstanding Stock and (y) each Founding Stockholder who is alive and not
               permanently disabled. With respect to any Stockholder, such Stockholder shall cease
               to be subject to the terms and conditions of this Agreement on the date on which such
               Stockholder no longer owns any shares of Stock.

24.    COUNTERPARTS

        This Agreement may be executed m any number of counterparts, and each such counterpart
hereof shall be deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement.

25.    GENDER AND NUMBER.

        For purposes of this Agreement, the singular shall include the plural, and the masculine
gender shall include the feminine and neuter genders, and vice versa, unless the context requires
otherwise.

26.    GOVERNING LAV/

        This Agreement shall be governed by, enforceable under, and construed in accordance with
the laws of the State of Maryland, without giving effect to the conflicts of law principles thereof.

27.     OBLIGATION TO AC T IN' GOOD FAITH

       Each Stockholder covenants and agrees that, with respect to any action to be taken by him
under or in connection with this Agreement, he shall at all times act in good faith.




                                                 -34-
        Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 36 of 43



            IN WITNESS WHEREOF, the undersigned Stockholders and, for purposes of Section 10 of

G   this Agreement, the spouse of each undersigned Stockholder has executed this Agreement as of the
    day and year first above written.
                                                                  /.
                                                 WASHING'

                                                 By:
                                                         Napne: Daniel M. Snyder
                                                         Title: Chairman of the Board

                                                 stockhdlde:
                                                              c

                                                              /
                                                Nami:~DWiie] M. Snyder
                                                Address: 21300 Redskin Park DriveAshbum, VA
                                                           20147
                                                Facsimile:         ■5-1.65

                                                                       /


                                                Name: Fred Drasner
                                                Address:
I

                                                Name: Arlette Snyder "
                                                Address:
                                                                                      Gmm.fr-S.




                                                Narne: Michele D. Siiydcr
                                                Adaress:




                                                  -35-
   Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 37 of 43



SIGNATURE PAGE TO AMENDED AND RESTATED STOCKHOLDERS AGREEMENT


                               ADDITIONAL STOCKHOLDERS




                               Name: DV      HTSCHAR
                               Address:




                               Name: FREDERICK W. SMITH
                               Address: Fed Ex Corporarion
                                          942 South Shady Grove
                                          Memphis, TN 38120
                               Copy to: Willim T. Mays
                                          GlaniderJBr.ow.n, RLLC
                                           1700 One Commerce Square
                                           Memphis, TN 38103




                               Name:      ROBERT ROTHMAN
                               Address:




                                 -36-
 Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 38 of 43




SIGNATURE PAGE TO AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

                             ADDITIONAL STOCKHOLDERS



                             Name: Dwight Schar
                             Address:




                             Name: Frederick W. Snuih
                             Address: Fed Ex Corporation
                                      942 South Shady Grove
                                      Memphis, TN 33120

                             Copy to: Willim T. Mays
                                      Glankler Brown, PLLC
                                      1700 One Commerce Square
                                      Memphis, TN 38103




                            Name: Robert Rothman
                            Address:




                                  -36-
   Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 39 of 43



SIGNATURE PAGE TO AMENDED AND RESTATED STOCKHOLDERS AGREEMENT


                                ADDITIONAL STOCKHOLDERS




                                Name: DWIGHT SCHAR
                                Address:




                                Name: FREDERICK W. SMITH
                                Address: Fed Ex Corporation
                                           ' 942 South Shady Grove
                                            Memphis, TN 38120
                                Copy to: Willim T. Mays
                                            Glankler Brown, PLLC
                                             1700 One Commerce Square
                                             Memphis. TN 38103




                                Name:      ROBERT ROTHMAN
                                Address:




                                  -37-
Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 40 of 43



                             SPOUSES:



                             Na^ne; Tanya&nyder
                             (spouse of Daniel M. Snyder)




                             Name: Stacey Diane Smith
                             (spouse of Frederick W. Smith)




                               -37-
     Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 41 of 43




                                  EXHIBIT A

                        SCHEDULE OF STOCKHOLDERS*




  Name of Stockholder         Number of Shares of            Percentage Ownership
                                Stock Owned                         Interest
Daniel M. Snyder         536.1433 shares ofVoting Stock
                                                                   40.459%
Fred Drasner             132.6656 shares ofNon-Voting
                         Stock                                     10.011%
Arlette Snyder           85.9930 shares ofNon-Voting Stock
                                                                   6.489%
Michele D. Snyder        166.3328 shares ofNon-Voting
                         Stock           • •                       12.552%
Dwight Schar             134.6688 shares ofNon-Voting
                         Stock____________________                 1.0.163%
Frederick W. Smith       134.6688 shares ofNon-Voting
                         Stock                                     10.163%
Robert Rothman           134.6688 shares ofNon_Voting
                         Stock                                     10.163%
 TOTAL                   1,325.1411 shares of Stock
                                                                    100%




                                      A-l
      Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 42 of 43




                                            EXHIBIT B

                                   ADDENDUM AGREEMENT



        Addendum Agreement made tins                   day of           j by and between
                                                          _______ (“New Stockholder’) and
                                        ______________ tiie New Stockholder’s spouse (if
appropriate), Washington Football, Inc., a Maryland corporation (“Company”), and. the other
stockholders (“Stockholders”) of the Company, who are parties to that certain Amended and
Restated Stockholders Agreement dated as of August 22, 2003 (“Agreement”), between the
Company and the Stockholders, who agree as follows:

1. Introduction. The Company and the Stockholders and their respective spouses (if appropriate)
entered into the Agreement to impose certain restrictions and obligations upon themselves and all
shares of Stock of the Company. The New Stockholder is desirous of becoming a Stockholder of the
Company. The Company and the Stockholders have required in the Agreement that all persons
being offered Stock must enter into an Addendum Agreement binding the New Stockholder and the
New Stockholder’s spouse (if appropriate) to the Agreement to the same extent as if they were
original parties thereto, so as to promote the mutual interests of the Company, the Stockholders, and
the New Stockholder by imposing the same restrictions and obligations on the New Stockholder and
the shares of Stock to be acquired by him as were imposed upon the Stockholders under the
Agreement.

2. Adoption of Agreement. In consideration of the mutual premises of the parties, and as a
condition of the purchase of Stock in the Company, the New Stockholder and his spouse (if
appropriate) acknowledge that he/they have read the Agreement. The New Stockholder (and his
spouse, if appropriate) hereby adopt, shall be bound by and shall have the benefit of all the terms and
conditions set out in the Agreement to the extent as if he was a “Stockholder” as defined in the
Agreement. This Addendum Agreement shall be attached to and become a pan of the Agreement.




                                        New Stockholder




                                        Spouse of New Stockholder




                                                 B-l
    Case 8:20-cv-03290-PJM Document 50-8 Filed 12/01/20 Page 43 of 43




                             Address for Notice:




Agreed to on behalf of the Stockholder and the Company pursuant to the Agreement.



                                            ATTEST:
                                            Washington Football, Inc.

                                            (for itself and as Attorney-in-Fact for
                                                     the Stockholders)



                                            By:
                                                    Secretary
                                                    Name:__
                                                    Title:




                                              B-2
